F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                       July 11, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 EV ERETT H O U CK ,

               Plaintiff - Appellant,                   No. 06-6096
          v.                                          W . D. Oklahoma
 OKLAHOM A CITY PUBLIC                          (D.C. No. CIV-05-1246-HE)
 SCHO OLS; OK LAH OM A C ITY
 A M ER ICAN FED ER ATIO N O F
 TEA CH ERS,

               Defendants - Appellees.



                            OR D ER AND JUDGM ENT *


Before TA CH A, Chief Circuit Judge, HA RTZ, and TYM KOVICH, Circuit
Judges.


      On October 27, 2005, Everett Houck, a former teacher in Oklahoma City,

filed a pro se complaint, and later an amended complaint, in the United States

District Court for the W estern District of Oklahoma against the Oklahoma City



      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Public Schools, Oklahoma City American Federation of Teachers (AFT), and four

individuals, Bob M oore, Tim Bailey, Linda Scott, and Ed Allen. The district

court liberally construed the complaints to raise the following claims: (1) a claim

under the Americans with Disabilities Act (ADA ); (2) a breach-of-contract claim;

and (3) a claim of unfair representation against the AFT. M r. Houck also filed a

motion to compel discovery “to get information to clarify my complaint in this

case.” R. Doc. 20.

      The district court denied M r. Houck’s motion to compel because it was

unnecessary and did not comply with federal and local rules. It dismissed the

individually named defendants because the complaints contained no allegations

against them. It dismissed the A DA claim as untimely because it was “filed more

than a year after the right to sue notice was mailed [by the Equal Employment

Opportunity Commission].” R. Doc. 24 at 2. The court noted that it lacked

diversity jurisdiction and declined to exercise supplemental jurisdiction over the

unfair-representation and breach-of-contract claims, see 28 U.S.C. § 1367(c)(3),

after determining that the former claim did not create federal-question jurisdiction

because AFT members are employees of the Oklahoma City Public Schools,

which is not an “employer” under the National Labor Relations Act. See Aramark

Corp. v. NLRB, 179 F.3d 872, 874 (10th Cir. 1999) (en banc); Strasburger v. Bd.

of Educ., Hardin County Cmty. Unit Sch. Dist. No. 1, 143 F.3d 351, 359-60 (7th

Cir. 1998).

                                        -2-
      On appeal M r. Houck argues only that his motion to compel discovery

should have been granted and that “[t]he facts were not in evidence due to failure

to answer discovery.” Aplt. Br. at 4. He also states, “I feel the judge was biased

because I do not have an attorney.” Id. He has not explained, however, how the

district court’s ruling on the discovery motion was incorrect, or how it might have

changed the outcome. See Soma M ed. Int’l v. Standard Chartered Bank, 196 F.3d

1292, 1300 (10th Cir. 1999) (we review denial of a motion for discovery for

abuse of discretion). Nor does he point to anything to show that the district court

was biased against him. See Green v. Branson, 108 F.3d 1296, 1305 (10th Cir.

1997) (“adverse rulings cannot in themselves form the appropriate grounds for

disqualification” of a judge for bias (internal quotation marks omitted)).

      W e AFFIRM the judgment of the district court and DENY the motion to

proceed in form a pauperis.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -3-